Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 6, 2015

                                    No. 04-15-00390-CR

                                Rebecca Fayelayne NELSON,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5543
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time to file brief is GRANTED. Time is extended to
December 2, 2015. No further extensions of time will be granted absent extraordinary
circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court